HUGHES, J.
Epitomized Opinion
Action under the chapter in the Code beginninl with 11938 GC. providing for the dissolution of coil porations. The petition was filed, notice given anl a referee appointed to take the testimony in relsf tion thereto and to make his report to the courl The report was filed to which defendants filed erf ceptions. Plaintiff made a motion to confirm tb| report. The court confirmed the report and entere! a judgment dissolving the corporation. A motiol for a new trial was then made and the court hea'if and overruled it. A bill of exceptions was the prepared. including all the evidence taken befoii the referee, which was presented to the court an *719signed by him. Defendants now prosecute error to reverse the judgment. Held:
Attorneys — W. J. Geer, for Hunter; Gallinger & UcCarron, for Realty Co.
Upon the filing of the referee’s report a motion for a new trial should have been made before him and upon its denial a bill of exceptions should have been presented to him for allowance. There was no motion for new trial or bill of exceptions before the referee, and hence this court cannot pass upon the question whether his findings and conclusions ire supported by the evidence.
The only question before this court is whether the trial court was justified in entering a judgment if dissolution upon the findings made by the referee. This court finds that the trial court was so justified. \To error.